I cannot concur in the conclusion arrived at by my brethren in the foregoing decision. I am of the opinion that the trial court entirely lost jurisdiction to further proceed in this case when it pronounced final judgment sentencing the accused upon his conviction of the crime of burglary. That judgment, to my mind, was one clearly within the jurisdiction and power of the court to render. I concede that the court acted prematurely in rendering the judgment; but I cannot see that the trial court's action amounted to anything more than mere error as against the state, *Page 502 
and error of that nature with reference to which the state has no appeal or right of review after the rendering of judgment. For this reason, I think the trial court is now wholly without jurisdiction in this case, and that, therefore, its threatened further proceeding therein should now be prohibited by this court, as prayed for. Of course, if this court should award a new trial upon the appeal, the superior court will then be re-invested with jurisdiction. I fully concur with the views of my brethren that the alleged prior convictions cannot be considered as an independent offense.